--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

 

TECHNOLOGY PRODUCTS SERVICES AGREEMENT

 

This TECHNOLOGY PRODUCTS SERVICES AGREEMENT, dated as of October 1, 2012 (the
“Effective Date”), between Ocwen Mortgage Servicing, Inc., a corporation
organized under the laws of the United States Virgin Islands (“Ocwen,” or
together with its Affiliates, “Ocwen Group”), and Altisource Solutions S.à r.l.,
a private limited liability company organized under the laws of the Grand Duchy
of Luxembourg (“Altisource,” or together with its Affiliates, “Altisource
Group”).

 

RECITALS

 

WHEREAS, Ocwen desires to receive, and Altisource is willing to provide, or
cause to be provided, certain technology products services in connection with
the Ocwen business, in each case subject to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions, and
covenants contained in this Agreement, the parties agree as follows:

 

1.       Definitions. For the purposes of this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” or “Affiliates” means with respect to any Person: (a) any directly
or indirectly wholly owned subsidiary of such Person; (b) any Person that
directly or indirectly owns 100% of the voting stock of such Person; or (c) a
Person that controls, is controlled by, or is under common control with such
Person. As used herein, “control” of any entity means the possession, directly
or indirectly, through one or more intermediaries, of the power to direct or
cause the direction of the management or policies of such entity, whether
through ownership of voting securities or other interests, by contract, or
otherwise. Furthermore, with respect to any Person that is partially owned by
such Person and does not otherwise constitute an Affiliate (a “Partially Owned
Person”), such Partially Owned Person shall be considered an Affiliate of such
Person for purposes of this Agreement if such Person can, after making a good
faith effort to do so, legally bind such Partially Owned Person to this
Agreement.

 

“Agreement” means this Technology Products Services Agreement, including the
Schedules hereto, any Technology Products Letter, any Fee Letter, and any SOWs
entered into pursuant to Section 2(b).

 

“Altisource Business” means the knowledge process outsourcing business,
consisting of the mortgage servicing business, the financial servicing business,
and the technology products business.

 

  “Applicable Services” means business process outsourcing services of the type
provided in the ordinary course of business of the Providing Party as of the
date of this Agreement.

 

“Customer Party” means a party in its capacity of receiving a Service hereunder,
including Ocwen.

  “Fixed Price Project” means any Service designated as such on Schedule I, in
the Technology Products Letter, or the applicable SOW.

 

“Governmental Authority” shall mean any federal, state, local, foreign, or
international court, government, department, commission, board, bureau, agency,
official, or other legislative, judicial, regulatory, administrative, or
governmental authority.

 

“Group” means, collectively, either party’s Subsidiaries and Affiliates.

 

Page 1 of 16

 

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic, or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, algorithms, computer
programs, or other software, marketing plans, customer names, communications by
or to attorneys (including attorney-client privileged communications), memos,
and other materials prepared by attorneys or under their direction (including
attorney work product), and other technical, financial, employee, or business
information or data.

 

“Ocwen Business” means (a) the business and operations of Ocwen and its
Subsidiaries and other Affiliates immediately after the Effective Date and (b)
except as otherwise expressly provided herein, any terminated, divested, or
discontinued businesses or operations of Ocwen and its Subsidiaries and other
Affiliates.

 

“Providing Party” means a party in its capacity of providing a Service
hereunder, including Altisource.

 

“Services” means the services set forth on Schedule I (as further described in
the Technology Products Letter) and/or in any SOWs, as the context requires.

 

“SOW” means a statement of work entered into between the parties on an as-needed
basis to describe a particular service that is not covered specifically in a
schedule hereto or in the Services Letter, but has been agreed to be provided
pursuant to the terms of this Agreement except as otherwise set forth in such
SOW.

 

“Subsidiary” or “Subsidiaries” of any Person means any corporation or other
organization whether incorporated or unincorporated of which at least a majority
of the securities or interests having by the terms thereof ordinary voting power
to elect at least a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries;
provided, however, that any Person that is not wholly owned by any other Person
shall not be a Subsidiary of such other Person unless such other Person
controls, or has the right, power, or ability to control that Person.

 

2.       Provision of Services.

 

(a)   Generally. Subject to the terms and conditions of this Agreement,
Altisource shall provide, or cause to be provided, to Ocwen and the Ocwen Group,
the services set forth on Schedule I, in each case (i) as further described in a
letter between the Providing Party and the Customer Party dated as of the date
hereof (the “Technology Products Letter”), and (ii) for the periods commencing
on the date hereof through the respective period specified on Schedule I (the
“Service Period”), unless such period is earlier terminated in accordance with
Section 5.

 

(b)   Statements of Work. In addition to the services set forth on Schedule I,
from time to time during the term of this Agreement the parties shall have the
right to enter into SOWs to set forth the terms of any related or additional
services to be performed hereunder. Any SOW shall be agreed to by each party,
shall be in writing and (I) shall contain, to the extent applicable: (i) the
identity of each of the Providing Party and the Customer Party; (ii) a
description of the Services to be performed thereunder; (iii) the applicable
Performance Standard for the provision of such Service, if different from the
Performance Standard; (iv) a description of the penalties of nonperformance and
the incentives for performance in accordance with the applicable Performance
Standard; (v) a description of the Customer Party’s criteria for evaluating the
acceptance of deliverables; (vi) the amount, schedule and method of compensation
for provision of such Service; and (vii) the Customer Party’s standard operating
procedures for receipt of services similar to such Service, including
operations, compliance requirements and related training schedules; and (II) may
contain (i) a description of the renewal option for such SOW; (ii) information
technology support requirements of the Customer Party with respect to such
Service; (iii) training and support commitments with respect to such Service;
(iv) the number of full-time employees required for such Service; and (v) any
other terms the parties desire. For the avoidance of doubt, the terms and
conditions of this Agreement shall apply to any SOW.

 

Page 2 of 16

 

 

(c)   The Services shall be performed on Business Days during hours that
constitute regular business hours for each of Ocwen and Altisource, unless
otherwise agreed or as provided on Schedule I hereto, in the Technology Products
Letter, or an applicable SOW. No Customer Party, nor any member of its
respective Group, shall resell, subcontract, license, sublicense, or otherwise
transfer any of the Services to any Person whatsoever, or permit use of any of
the Services by any Person other than by the Customer Party and its Affiliates
directly in connection with the conduct of the Customer Party’s respective
business in the ordinary course of business.

 

(d)   Notwithstanding anything to the contrary in this Section 2 (but subject to
the following), the Providing Party shall have the exclusive right to select,
employ, pay, supervise, administer, direct, and discharge any of its employees
who will perform Services. The Providing Party shall be responsible for paying
such employees’ compensation and providing to such employees any benefits. With
respect to each Service, the Providing Party shall use commercially reasonable
efforts to have qualified individuals participate in the provision of such
Service; provided, however, that (i) the Providing Party shall not be obligated
to have any individual participate in the provision of any Service if the
Providing Party determines that such participation would adversely affect the
Providing Party or its Affiliates; and (ii) none of the Providing Party or its
Affiliates shall be required to continue to employ any particular individual
during the applicable Service Period.

 

3.       Standard of Performance. The Providing Party shall use commercially
reasonable efforts to provide, or cause to be provided, to the Customer Party
and its Group, each Service with such quality standards, service level
requirements, specifications, and acceptance criteria identified in the
Technology Products Letter or the respective SOW (including any “Critical
Performance Standards,” as identified in any SOW) (the “Performance Standard”),
unless otherwise specified in this Agreement. Notwithstanding the foregoing, no
Providing Party shall have any obligation hereunder to provide to any Customer
Party any improvements, upgrades, updates, substitutions, modifications, or
enhancements to any of the Services unless otherwise specified in the Technology
Products Letter or applicable SOW. The Customer Party acknowledges and agrees
that the Providing Party may be providing services similar to the Services
provided hereunder and/or services that involve the same resources as those used
to provide the Services to its and its Affiliates’ business units and other
third parties.

 

4.       Fees for Services.

 

(a)   As compensation for a particular Service, the Customer Party agrees to pay
to the Providing Party, for each of the first two (2) successive years during
which such Service is provided (the “Initial Fee Period”), the respective amount
set forth in (i) the Technology Products Letter (or, if applicable, in a
separate fee letter to be delivered by the Providing Party to the Customer Party
dated as of the date hereof (the “Fee Letter”)) or (ii) with respect to any
Service performed pursuant to an SOW, in such SOW. The parties intend that any
such fees reflect the market rate for comparable services. In the event the
Services provided are increased or decreased during the Service Period, the fees
associated therewith shall be increased or decreased, as applicable, on a pro
rata basis.

 

(b)   The fees for the Services other than Fixed Price Projects shall be
adjusted in each year subsequent to the Initial Fee Period as negotiated between
the parties in good faith based on prevailing market conditions and inflation.

 

(c)   The Customer Party shall not be obligated to pay fees for (i) new
Services, other than Additional Services or Services requested pursuant to an
SOW, that the Providing Party performs without the authorization of the Customer
Party or of any member of its Group, or (ii) Services not provided due to a
Force Majeure Event (as defined below).

 

Page 3 of 16

 

 

(d)   The parties will adhere to the business practices regarding invoicing and
payment in place at the time of execution of this Agreement for all Services
initially provided by the Providing Party for a maximum period of one (1) year
from the date of this Agreement. After one (1) year, or in the case of any SOW,
and unless otherwise specified in the applicable SOW, the Providing Party shall
submit statements of account to the Customer Party (including any Sales Tax, as
defined in Section 16) on a monthly basis with respect to all amounts payable by
the Customer Party to the Providing Party hereunder (the “Invoiced Amount”),
setting out the Services provided (by reference to the particular SOW, if
applicable), and the amount billed in United States Dollars to the Customer
Party as a result of providing such Services. The Customer Party shall pay the
Invoiced Amount to the Providing Party by wire transfer of immediately available
funds to an account or accounts specified by the Providing Party, or in such
other manner as specified by the Providing Party in writing, or as otherwise
reasonably agreed to by the Parties, within thirty (30) days of the date of
delivery to the Customer Party of the applicable statement of account; provided,
that, in the event of any dispute as to an Invoiced Amount, the Customer Party
shall pay the undisputed portion, if any, of such Invoiced Amount in accordance
with the foregoing, and shall pay the remaining amount, if any, promptly upon
resolution of such dispute.

 

(e)   The Providing Party shall maintain books and records adequate for the
provision of the Services. At its own expense, the Customer Party may request an
audit of the books and records of the Providing Party to determine performance
in accordance with Section 4(d). If such audit reveals an underpayment of fees,
the Customer Party shall promptly pay the underpayment amount in accordance with
the terms of this Agreement. If such audit reveals an overpayment of fees, the
Providing Party shall promptly refund the overpayment amount in accordance with
Section 4(d).

 

(f)  The Providing Party may, in its discretion and without any liability,
suspend any performance under this Agreement upon failure of the Customer Party
to timely make any payments required under this Agreement beyond the applicable
cure date specified in Section 6(b)(1) of this Agreement.

 

(g)  In the event that the Customer Party does not make any payment required
under the provisions of this Agreement (including, for the avoidance of doubt,
the Technology Products Letter and/or the Fee Letter) to the Providing Party
when due in accordance with the terms hereof, the Providing Party may, at its
option, charge the Customer Party interest on the unpaid amount at the rate of
2% per annum above the prime rate charged by JPMorgan Chase Bank, N.A. (or its
successor). In addition, the Customer Party shall reimburse the Providing Party
for all costs of collection of overdue amounts, including any reasonable
attorneys’ fees.

 

 5.       Term.

 

(a)   Initial Term. This Agreement shall commence on the Effective Date and
shall continue in full force and effect, subject to Section 5(b), until August
31, 2020 (the “Initial Term”), or the earlier date upon that this Agreement has
been otherwise terminated in accordance with the terms hereof.

 

(b)   Renewal Term. This Agreement may be renewed for successive two (2) year
terms (each, a “Renewal Term”) by mutual written agreement of the parties
hereto, executed not less than six (6) months prior to the expiration of the
Initial Term or any Renewal Term, as applicable.

 

(c)   In the event either party decides that it does not wish to renew this
Agreement or any particular Service or SOW hereunder upon the expiration of the
Initial Term or any Renewal Term, as applicable, such party shall so notify the
other party at least nine (9) months before the completion of the Initial Term
or Renewal Term, as applicable.

  

Page 4 of 16

 

 

6.       Termination.

 

(a)   Termination by Customer Party. During the term of this Agreement, the
Customer Party may terminate a particular Service or SOW in the event any of the
following occurs with respect to such Service or SOW (or, with respect to items
(2) and (7) below, Customer may terminate the Agreement in its entirety):

 

(1)   if the Customer Party is prohibited by law from receiving such Services
from the Providing Party;

 

(2)   in the event of a material breach of any covenant or representation and
warranty contained herein or otherwise directly relating to or affecting the
Services to be provided hereunder by the Providing Party that cannot be or has
not been cured by the sixtieth (60th) day from the Customer Party’s giving of
written notice of such breach to the Providing Party, which notice shall be
given within forty-five (45) days of the later of the occurrence of such breach
or Customer Party’s discovery of such breach;

 

(3)   if the Providing Party fails to comply with all applicable regulations to
which the Providing Party is subject directly relating to or affecting the
Services to be performed hereunder, which failure cannot be or has not been
cured by the sixtieth (60th) day from the Customer Party’s giving of written
notice of such failure to the Providing Party, which such notice shall be given
within forty-five (45) days of the later of the occurrence of such failure or
Customer Party’s discovery of such failure;

 

(4)   if the Providing Party or any member of its Group providing Services
hereunder is cited by a Governmental Authority for materially violating any law
governing the performance of a Service, which violation cannot be or has not
been cured by the sixtieth (60th) day from the Customer Party’s giving of
written notice of such citation to the Providing Party, which such notice shall
be given within forty-five (45) days of the later of the occurrence of such
citation or Customer Party’s discovery of such citation;

 

(5)   if the Providing Party fails to meet any Critical Performance Standard for
a period of two consecutive months or three non-consecutive months in any
rolling twelve (12)-month period, which failure cannot be or has not been cured
by the sixtieth (60th) day from the Customer Party’s giving of written notice of
such failure to the Providing Party, which such notice shall be given within
forty-five (45) days of the later of the occurrence of such failure or Customer
Party’s discovery of such failure;

 

(6)   if the Providing Party fails to meet any Performance Standard for a period
of two consecutive months or four non-consecutive months in any rolling twelve
(12)-month period, which failure cannot be or has not been cured by the sixtieth
(60th) day from the Customer Party’s giving of written notice of such failure to
the Providing Party, which such notice shall be given within forty-five (45)
days of the later of the occurrence of such failure or Customer Party’s
discovery of such failure; and

 

(7)   if the Providing Party (A) becomes insolvent, (B) files a petition in
bankruptcy or insolvency, is adjudicated bankrupt or insolvent or files any
petition or answer seeking reorganization, readjustment, or arrangement of its
business under any law relating to bankruptcy or insolvency, or if a receiver,
trustee, or liquidator is appointed for any of the property of the other party
and within sixty (60) days thereof such party fails to secure a dismissal
thereof or (C) makes any assignment for the benefit of creditors, which
bankruptcy, insolvency, or assignment cannot be or has not been cured by the
sixtieth (60th) day from the Customer Party’s giving of written notice of such
event to the Providing Party, which such notice shall be given within forty-five
(45) days of the later of the occurrence of such event or Customer Party’s
discovery of such event, and

 

(8)   in the event of any material infringement of such Customer Party’s
Intellectual Property (as defined in the Intellectual Property Agreement between
Ocwen and Altisource, dated October 1, 2012, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof (the “Intellectual Property Agreement”)), including
Intellectual Property developed hereunder pursuant to Section 10 below, by the
Providing Party, which infringement cannot be or has not been cured by the
sixtieth (60th) day from the Customer Party’s giving of written notice of such
event to the Providing Party, which such notice shall be given within forty-five
(45) days of the later of the occurrence such event or Customer Party’s
discovery of such event.

 

Page 5 of 16

 

 

For the avoidance of doubt, with respect to all items except item (1) above, if
the Providing Party has cured the underlying event or circumstance giving rise
to written notice of the same, within the time period specified above, the
Customer Party may not terminate this Agreement or the applicable Service or
SOW; provided, however, that the Customer Party may, if it so states in the
written notice required to be provided to the Providing Party pursuant to the
above, cause the Providing Party to suspend the Service performed under this
Agreement or the applicable SOW until the Providing Party has cured such breach,
failure, insolvency, bankruptcy, or assignment, as the case may be. Furthermore,
if the Providing Party is unable to effect a cure of the event or circumstance
occurring under this Section 6(a) within the time period specified, despite a
good faith effort to effect such cure, the Customer Party shall allow the
Providing Party such additional time as reasonably required to effect such cure
without termination of this Agreement or the applicable Service or SOW, but in
no event shall such additional time exceed ninety (90) days unless otherwise
agreed by the parties.

 

(b)   Termination by Providing Party. During the term of this Agreement, the
Providing Party may terminate this Agreement or the particular Service or SOW
only:

 

(1)   if the Customer Party fails to make any payment for any portion of
Services the payment of which is not being disputed in good faith by the
Customer Party, which payment remains unmade by the ninetieth (90th) day from
the Providing Party’s giving of written notice of such failure to the Customer
Party;

 

(2)   if the Customer Party, or any member of its Group providing Services
hereunder, or the Providing Party receives an order from a Governmental
Authority prohibiting the performance of the Services;

 

(3)   if the Providing Party or any member of its Group providing Services
hereunder is notified by a Governmental Authority, due to the actions of the
Customer Party, for materially violating any law governing the performance of a
Service, which violation cannot be or has not been cured by the Customer Party
by the 60th day from the receipt of notice of such violation;

 

(4)   if the Customer Party or any member of its Group (A) becomes insolvent,
(B) files a petition in bankruptcy or insolvency, is adjudicated bankrupt or
insolvent or files any petition or answer seeking reorganization, readjustment
or arrangement of its business under any law relating to bankruptcy or
insolvency, or if a receiver, trustee or liquidator is appointed for any of the
property of the other party and within 60 days thereof such party fails to
secure a dismissal thereof or (C) makes any assignment for the benefit of
creditors;

 

(5)   in the event of any material infringement of such Providing Party’s
Intellectual Property (as defined in the Intellectual Property Agreement),
including intellectual property developed hereunder pursuant to Section 10
below, by the Customer Party or any member of its Group; and

 

(6)   in the event of a material breach of any covenant or representation and
warranty contained herein or otherwise directly relating to or affecting the
Services to be provided hereunder of the Customer Party or any member of its
Group that cannot be or has not been cured by the 60th day from the Providing
Party’s giving of written notice of such breach to the Customer Party.

 

Page 6 of 16

 

 

For the avoidance of doubt, with respect to items (3) and (6) above, if the
Customer Party has cured the underlying event or circumstance giving rise to
written notice of the same, within the time period specified above, the
Providing Party may not terminate this Agreement or the applicable Service or
SOW; provided, however, that the Providing Party may, if it so states in the
written notice required to be provided to the Customer Party pursuant to the
above, suspend the Service performed hereunder or under the applicable SOW until
the Customer Party has cured such violation or breach, as the case may be.
Furthermore, if the Customer Party is unable to effect a cure of the event or
circumstance occurring under this Section 6(b) within the time period specified,
despite a good faith effort to effect such cure, Providing Party shall allow
Customer Party such additional time as reasonably required to effect such cure
without termination of this Agreement or the applicable Service or SOW, but in
no event shall such additional time exceed ninety (90) days unless otherwise
agreed by the parties.

 

(c)   Termination for Convenience. Any Service or SOW may be terminated in whole
or in part by the Customer Party on not less than ninety (90) days’ written
notice of such termination to the Providing Party in the event the Customer
Party and the members of its Group discontinue the line of business receiving
such Services. In the event the Customer Party terminates such Service or SOW in
accordance with this Section 6(c) unless otherwise set forth herein or in the
applicable SOW, such party shall be responsible for payment of any costs and
expenses of the Providing Party that are directly related to or resulting from
the early termination of such Service or SOW, including, but not limited to, (i)
costs and expenses relating to the re-employment or termination of a Providing
Party’s employee who had been previously engaged in providing the Services
governed by the terminated Service or SOW, (ii) costs and expenses relating to
existing contracts with third parties that had been entered into by the
Providing Party or any member of its Group solely for the provision of Services
under such terminated Service or SOW and (iii) costs and expenses relating to
facilities, hardware, and equipment (including depreciation) used solely for the
purpose of providing such Service or SOW.

 

(d)   Wind-Down Period. During the period that is six (6) months prior to the
date of termination of this Agreement, the Providing Party shall have no
obligation to (i) expand the scope of its Services under this Agreement or any
SOW, (ii) perform any new or additional Services under this Agreement or any
SOW, or (iii) invest in hardware, software, or equipment for performance of a
Service or SOW.

 

(e)   Post-Termination Services. Upon termination of this Agreement, any SOW, or
any Services, for any reason whatsoever, the Customer Party or any member of its
Group may elect to purchase post-termination services from the Providing Party
for a period of two-hundred and seventy (270) days from the date on which this
Agreement terminates on the current terms hereunder or in place under the
applicable SOW(s).

 

(f)   Effects of Termination.

 

(1)   Upon the early termination of any Service pursuant to this Section 6 or
upon the expiration of the applicable Service Period, following the effective
time of the termination, the Providing Party shall no longer be obligated to
provide such Service; provided that the Customer Party shall be obligated to
reimburse the Providing Party for any reasonable out-of-pocket expenses or costs
attributable to such termination unless otherwise provided herein or in the
applicable SOW(s).

 

(2)   No termination, cancelation, or expiration of this Agreement shall
prejudice the right of either party hereto to recover any payment due at the
time of termination, cancelation, or expiration (or any payment accruing as a
result thereof), nor shall it prejudice any cause of action or claim of either
party hereto accrued or to accrue by reason of any breach or default by the
other party hereto.

 

(3)   Notwithstanding any provision herein to the contrary, Sections 4, 9, and
12 through 22 of this Agreement shall survive the termination of this Agreement.

 

7.       Change Order Procedures; Temporary Emergency Changes.

 

(a)   The parties hereto may change the nature and scope of Services provided
hereunder or under any SOW by mutual agreement. The party seeking the change
shall submit a request containing: (i) the identity of the party requesting such
change; (ii) the reason(s) for the change; (iii) a description of the requested
change; and (iv) a timetable for the implementation of the change. The
non-requesting Party shall have thirty (30) Business Days to consider the
suggested change and either approve or decline such change. For the avoidance of
doubt, no change to any Service or SOW will become part of the Performance
Standard for such Service or SOW without the Providing Party’s prior approval.

  

Page 7 of 16

 

 

(b)   The parties hereto agree to cooperate in good faith to determine and
implement additional procedures for change orders as needed.

 

(c)   Notwithstanding the foregoing, in the event the Providing Party is unable
to contact the Customer Group’s designated contact for a specific Service or SOW
after reasonable effort, the Providing Party may make temporary changes to any
SOW or Services, which the Providing Party shall document and report to the
Customer Party the next Business Day. Such changes shall become permanent only
if the Providing Party subsequently follows the procedures in Section 7(a)
hereof for permanent change order procedures. The Customer Party shall not be
obligated to pay for any changed Services performed without its prior approval.

 

(d)   The Customer Party may, in an emergency, request additional Services to be
performed as promptly as practicable, and the Providing Party shall use its
reasonable best efforts to perform such Services as promptly as practicable.
While the Providing Party will continue to provide services in line with the
request from the Customer Party, in the event that the Providing Party plans to
incur materially additional costs in providing this service, the Providing Party
may submit a financial proposal to make the Providing Party financially whole.
In such a case, the Customer Party and Providing Party may agree for the
one-time increase in payment for the emergency. Such emergency request shall
last no longer than thirty (30) Business Days, and the Providing Party shall
have no obligation to continue performing such Services unless the Customer
Party follows the procedures in Section 7(a) hereof for permanent change order
procedures.

 

8.       Right of First Opportunity.

 

(a)   If the Customer Party or any member of its Group elects to receive any
Additional Service (as defined below), it shall first request a proposal for the
provision of such Additional Service from the Providing Party. The Providing
Party shall have thirty (30) Business Days (the “Exclusive Tender Period”) to
respond to such request for Additional Service and to provide a proposed SOW to
the Customer Party. During the Exclusive Tender Period, the Customer Party shall
not solicit proposals or negotiate with any other third party with respect to
such request for Additional Service. Upon receipt of the Providing Party’s
proposal for the Additional Service, the Customer Party shall consider such
proposal and shall negotiate with the Providing Party in good faith with respect
to the possible provision by the Providing Party of such Additional Services.

 

(b)   If, at the end of the Exclusive Tender Period, the Providing Party and the
Customer Party do not agree on the proposed SOW, the Customer Party may solicit
proposals from third parties with respect to the Additional Service; provided,
however, that the Customer Party shall not disclose any information received
from the Providing Party, whether verbal or written, in the proposed SOW or
during the Exclusive Tender Period negotiations, and such information shall be
subject to the terms of Section 12 (Confidentiality) hereof.

 

(c)   Alternatively to the procedures set forth in Sections 8(a) and 8(b),
Customer Party may solicit proposals or negotiate with third parties with
respect to an Additional Service (such third parties referred to as “Third Party
Additional Service Providers”) during the Exclusive Tender Period so long as:

 

(1)   at least fifteen (15) Business Days prior to engaging any Third Party
Additional Service Provider, Customer Party shall disclose to Providing Party a
description of the Additional Services to be provided by such Third Party
Additional Service Provider and all fees, costs, and other expenses to be
charged by such Third Party Additional Service Provider (such description
referred to as a “Third Party Additional Service Offer”);

 

Page 8 of 16

 

 

(2)   within ten (10) Business Days of receipt of any Third Party Additional
Service Offer, Providing Party shall have the right to make an offer (a
“Matching Offer”) to provide the same or substantially the same Additional
Services as set forth in the Third Party Additional Service Offer; and

 

(3)   if the fees set forth in the Matching Offer do not exceed the fees set
forth in the Third Party Additional Services Offer, Customer Party may not
accept the Third Party Additional Services Offer. Conversely, if the fees set
forth in the Matching Offer exceed the fees set forth in the Third Party
Additional Services Offer, Customer Party may accept the Third Party Additional
Services Offer.

 

(d)   For purposes of this Agreement, “Additional Service” means: a service that
(i) is reasonably similar to the Services provided hereunder or under any SOW,
(ii) could reasonably be performed in facilities located in India, the United
States, the United States Virgin Islands, Canada, Uruguay, or other facilities
similar to the Providing Party’s facilities in these locations; (iii) reasonably
would be expected to involve a purchase volume greater than one hundred thousand
($100,000) on an annual basis; and (iv) is not an Applicable Service.

 

(e)   For the avoidance of doubt, the Providing Party shall not be restricted
from providing services to a third party that are similar or identical to the
Services.

 

9.       Miscellaneous.

 

(a)   This Agreement may be executed in one or more counterparts, including by
facsimile, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each
party hereto or thereto and delivered to the other parties hereto or thereto.

 

(b)   This Agreement, the schedules hereto, the Technology Products Letter and
any Fee Letter, contain the entire agreement between the parties with respect to
the subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments, and conversations with
respect to such subject matter and there are no agreements or understandings
between the parties with respect to the subject matter hereof other than those
set forth or referred to herein or therein.

 

(c)   Ocwen represents on behalf of itself and each other member of the Ocwen
Group, and Altisource represents on behalf of itself and each other member of
the Altisource Group, as follows:

 

(1)   each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver, and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(2)   this Agreement has been duly executed and delivered and constitutes, or
will constitute, a valid and binding agreement enforceable in accordance with
the terms hereof.

 

(d)   This Agreement shall be governed by and construed and interpreted in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed wholly in such State and irrespective of the
choice of law principles of the State of New York, as to all matters.

 

(e)   Except for the indemnification rights under this Agreement (a) the
provisions of this Agreement are solely for the benefit of the parties hereto
and are not intended to confer upon any Person except the parties hereto any
rights or remedies hereunder and (b) there are no third party beneficiaries of
this Agreement, and this Agreement shall not provide any third person with any
remedy, claim, liability, reimbursement, cause of action, or other right in
excess of those existing without reference to this Agreement.

 

Page 9 of 16

 

 

(f)   All notices or other communications under this Agreement shall be in
writing and shall be deemed to be duly given when (a) delivered in person, (b)
sent by facsimile (except that, if not sent during normal business hours for the
recipient, then at the opening of business on the next business day for the
recipient) to the facsimile numbers set forth below or (c) deposited in the
United States mail or private express mail, postage prepaid, addressed as
follows:

 

If to Ocwen, to:

 

Ocwen Mortgage Servicing, Inc.

402 Strand Street

Frederiksted, Virgin Islands 00840-3531

Attn: Corporate Secretary

Facsimile number: _______________

 

If to Altisource, to:

 

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Facsimile number: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

Either Party may, by notice to the other party, change the address to which such
notices are to be given.

 

(g)   If any provision of this Agreement or the application thereof to any
Person or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired, or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party. Upon any such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
provision to effect the original intent of the parties.

 

(h)   The article, section, and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(i)   Waiver by any party hereto of any default by any other party hereto of any
provision of this Agreement shall not be deemed a waiver by the waiving party of
any subsequent or other default.

 

(j)   In the event of any actual or threatened default in, or breach of, any of
the terms, conditions, and provisions of this Agreement, the party or parties
who are to be hereby aggrieved shall have the right to seek specific performance
and injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. The other party or parties shall
not oppose the granting of such relief. The parties to this Agreement agree that
the remedies at law for any breach or threatened breach hereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.

 

Page 10 of 16

 

 

(k)   No provisions of this Agreement shall be deemed waived, amended,
supplemented, or modified by any Party hereto, unless such waiver, amendment,
supplement, or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement, or modification.

 

(l)   Words in the singular shall be held to include the plural and vice versa
and words of one gender shall be held to include the other genders as the
context requires. The terms “hereof,” “herein,” and “herewith,” and words of
similar import, unless otherwise stated, shall be construed to refer to this
Agreement as a whole (including all of the schedules hereto) and not to any
particular provision of this Agreement. Article, Section, Exhibit, Schedule, and
Appendix references are to the articles, sections, exhibits, schedules, and
appendices of or to this Agreement unless otherwise specified. Any reference
herein to this Agreement, unless otherwise stated, shall be construed to refer
to this Agreement as amended, supplemented or otherwise modified from time to
time, as permitted by Section 9(k). The word “including,” and words of similar
import when used in this Agreement, shall mean “including, without limitation,”
unless the context otherwise requires or unless otherwise specified. The word
“or” shall not be exclusive. There shall be no presumption of interpreting this
Agreement or any provision hereof against the draftsperson of this Agreement or
any such provision.

 

(m)   Any action or proceeding arising out of or relating to this Agreement
shall be brought in the courts of the State of New York located in the County of
New York or in the United States District Court for the Southern District of New
York (if any Party to such action or proceeding has or can acquire
jurisdiction), and each of the parties hereto irrevocably submits to the
exclusive jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
The parties to this Agreement agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties hereto and thereto irrevocably to waive
any objections to venue or to convenience of forum. Process in any action or
proceeding referred to in the first sentence of this Section 9(m) may be served
on any Party to this Agreement anywhere in the world.

 

10.       Intellectual Property. The Providing Party or a member of its Group
shall retain all rights to all technology and Intellectual Property, as defined
in the Intellectual Property Agreement, owned or licensed by the Providing Party
or a member of its Group prior to the provision of Services hereunder or
developed by the Providing Party and any member of its Group during the course
of and in association with the provision of Services under this Agreement by the
Providing Party and any member of its Group, including all derivative works. The
Customer Party and any member of its Group shall retain all rights to all
Intellectual Property owned or licensed by the Customer Party or a member of its
Group prior to the provision of Services hereunder or developed by the Customer
Party or a member of its Group during the course of and in association with the
provision of Services by the Providing Party under this Agreement including all
derivative works. To the extent any technology or Intellectual Property is
jointly developed by the Providing Party or a member of its Group on the one
hand and the Customer Party or a member of its Group on the other, it shall be
deemed Intellectual Property of Ocwen, if it relates to the Ocwen Business, or
Intellectual Property of Altisource if it relates to the Altisource Business, as
these terms are defined in the Intellectual Property Agreement. Any intellectual
property not already part of the ALTISOURCE IP, the ALTISOURCE Licensed
Intellectual Property, or the OCWEN IP, as those terms are defined in the
Intellectual Property Agreement, shall become ALTISOURCE Licensed Intellectual
Property, if owned by ALTISOURCE, or OCWEN IP, if owned by OCWEN. All
intellectual property that involved in the provision of Services hereunder,
therefore, shall be subject to the terms and conditions set forth in the
Intellectual Property Agreement.

  

Page 11 of 16

 

 

11.       Cooperation; Access.

 

(a)   The Customer Party shall, and shall cause its Group to, permit the
Providing Party and its employees and representatives access, on Business Days
during hours that constitute regular business hours for the Customer Party and
upon reasonable prior request, to the premises of the Customer Party and its
Group and such data, books, records and personnel designated by the Customer
Party and its Group as involved in receiving or overseeing the Services as the
Providing Party may reasonably request for the purposes of providing the
Services. The Providing Party shall provide the Customer Party, upon reasonable
prior written notice, such documentation relating to the provision of the
Services as the Customer Party may reasonably request for the purposes of
confirming any Invoiced Amount pursuant to this Agreement. Any documentation so
provided to the Providing Party pursuant to this Section will be subject to the
confidentiality obligations set forth in Section 12 of this Agreement.

 

(b)   Each party hereto shall designate a relationship manager (each, a
“Relationship Executive”) to report and discuss issues with respect to the
provision of the Services and successor relationship executives in the event
that a designated Relationship Executive is not available to perform such role
hereunder. The initial Relationship Executive designated by Ocwen shall be
William C. Erbey and the initial Relationship Executive designated by Altisource
shall be William B. Shepro. Either party may replace its Relationship Executive
at any time by providing written notice thereof to the other party hereto.

 

12.       Confidentiality.

 

(a)   Subject to Section 12(b), each of Ocwen and Altisource, on behalf of
itself and each other member of its Group, agrees to hold, and to cause its
directors, officers, employees, agents, accountants, counsel and other advisors,
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to confidential and proprietary information of Ocwen
pursuant to policies in effect as of the Effective Date, all Information
concerning the other Group that is either in its possession (including
Information in its possession prior to the Effective Date) or furnished by the
other Group or its directors, officers, employees, agents, accountants, counsel
and other advisors, and representatives at any time pursuant to this Agreement,
and shall not use any such Information other than for such purposes as shall be
expressly permitted hereunder, except to the extent that such Information has
been (i) in the public domain through no fault of such party or any other member
of such Group or any of their respective directors, officers, employees, agents,
accountants, counsel, and other advisors and representatives, (ii) later
lawfully acquired from other sources by such party (or any other member of such
party’s Group), which sources are not known by such party to be themselves bound
by a confidentiality obligation, or (iii) independently generated without
reference to any proprietary or confidential Information of any member of the
other Group.

 

(b)   Each party agrees not to release or disclose, or permit to be released or
disclosed, any such Information (excluding Information described in clauses (i),
(ii) and (iii) of Section 12(a)) to any other Person, except its directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives who need to know such Information (who shall be advised of their
obligations hereunder with respect to such Information), except in compliance
with Section 12(c). Without limiting the foregoing, when any Information is no
longer needed for the purposes contemplated by this Agreement, each party will
promptly, after request of the other party, either return the Information to the
other party in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other party that any
Information not returned in a tangible form (including any such Information that
exists in an electronic form) has been destroyed (and such copies thereof and
such notes, extracts or summaries based thereon).

 

(c)   In the event that either party or any other member of its Group either
determines on the advice of its counsel that it is required to disclose any
Information pursuant to applicable law or receives any demand under lawful
process or from any Governmental Authority to disclose or provide Information of
the other party (or any other member of the other party’s Group) that is subject
to the confidentiality provisions hereof, such party shall, to the extent
permitted by law, notify the other party prior to disclosing or providing such
Information and shall cooperate, at the expense of the requesting Party, in
seeking any reasonable protective arrangements requested by such other party.
Subject to the foregoing, the Person that received such request may thereafter
disclose or provide Information to the extent required by such law (as so
advised by counsel) or by lawful process or such Governmental Authority.

 

Page 12 of 16

 

 

13.       Dispute Resolution.

 

(a)   It is the intent of the parties to use reasonable best efforts to resolve
expeditiously any dispute, controversy or claim between or among them with
respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis. In furtherance of the foregoing, a Party
involved in a dispute, controversy, or claim may deliver a notice (an
“Escalation Notice”) demanding an in-person meeting involving representatives of
the parties at a senior level of management (or if the parties agree, of the
appropriate strategic business unit or division within such entity). A copy of
any such Escalation Notice shall be given to the General Counsel, or like
officer or official, of the party involved in the dispute, controversy, or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location, or procedures for such discussions or
negotiations between the parties may be established by the parties from time to
time; provided, however, that the parties shall use reasonable best efforts to
meet within thirty (30) days of the Escalation Notice.

 

14.       Warranties; Limitation of Liability; Indemnity.

 

(a)   Other than the statements expressly made by the Providing Party in this
Agreement or in any SOW, the Providing Party makes no representation or
warranty, express or implied, with respect to the Services and, except as
provided in Section 14(b) hereof, the Customer Party hereby waives, releases,
and renounces all other representations, warranties, obligations, and
liabilities of the Providing Party, and any other rights, claims, and remedies
of the Customer Party against the Providing Party, express or implied, arising
by law or otherwise, with respect to any nonconformance, error, durability,
omission, or defect in any of the Services, including (i) any implied warranty
of merchantability, fitness for a particular purpose, or non-infringement, (ii)
any implied warranty arising from course of performance, course of dealing, or
usage of trade and (iii) any obligation, liability, right, claim, or remedy in
tort, whether or not arising from the negligence of the Providing Party.

 

(b)   None of the Providing Party or any of its Affiliates or any of its or
their respective officers, directors, employees, agents, attorneys-in-fact,
contractors, or other representatives shall be liable for any action taken or
omitted to be taken by the Providing Party or such person under or in connection
with this Agreement, except that the Providing Party shall be liable for direct
damages or losses incurred by the Customer Party or the Customer Party’s Group
arising out of the gross negligence or willful misconduct of the Providing Party
or any of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors, or other representatives in
the performance or nonperformance of the Services or Ancillary Services.

 

(c)   In no event shall (i) the amount of damages or losses for which the
Providing Party and the Customer Party may be liable under this Agreement exceed
the fees due to the Providing Party for the most recent six (6) month period
under the applicable Service or SOW(s), provided that if Services have been
performed for less than six (6) months, then the damages or losses will be
limited to the value of the actual Services performed during such period; or
(ii) the aggregate amount of all such damages or losses for which the Providing
Party may be liable under this Agreement exceed one million dollars
($1,000,000); provided, that, no such cap shall apply to liability for damages
or losses arising from or relating to breaches of Section 12 (Confidentiality),
infringement of Intellectual Property, or fraud or criminal acts. Except as
provided in Section 14(b) hereof, none of the Providing Party or any of its
Affiliates or any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors, or other representatives shall be liable
for any action taken or omitted to be taken by, or the negligence, gross
negligence, or willful misconduct of, any third party.

 

(d)   Notwithstanding anything to the contrary herein, none of the Providing
Party or any of its Affiliates or any of its or their respective officers,
directors, employees, agents, attorneys-in-fact, contractors, or other
representatives shall be liable for damages or losses incurred by the Customer
Party or any of the Customer Party’s Affiliates for any action taken or omitted
to be taken by the Providing Party or such other person under or in connection
with this Agreement to the extent such action or omission arises from actions
taken or omitted to be taken by, or the negligence, gross negligence, or willful
misconduct of, the Customer Party or any of the Customer Party’s Affiliates.

 

Page 13 of 16

 

 

(e)   Without limiting Section 14(b) hereof, no Party hereto or any of its
Affiliates or any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors, or other representatives shall in any
event have any obligation or liability to the other party hereto or any such
other person whether arising in contract (including warranty), tort (including
active, passive, or imputed negligence) or otherwise for consequential,
incidental, indirect, special, or punitive damages, whether foreseeable or not,
arising out of the performance of the Services or this Agreement, including any
loss of revenue or profits, even if a Party hereto has been notified about the
possibility of such damages; provided, however, that the provisions of this
Section 14(e) shall not limit the indemnification obligations hereunder of
either party hereto with respect to any liability that the other party hereto
may have to any third party not affiliated with any member of the Providing
Party’s Group or the Customer Party’s Group for any incidental, consequential,
indirect, special or punitive damages.

 

(f)   The Customer Party shall indemnify and hold the Providing Party and its
Affiliates and any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors, or other representatives harmless from
and against any and all damages, claims or losses that the Providing Party or
any such other person may at any time suffer or incur, or become subject to, as
a result of or in connection with this Agreement or the Services provided
hereunder, except those damages, claims or losses incurred by the Providing
Party or such other person arising out of the gross negligence or willful
misconduct by the Providing Party or such other person.

 

15.       Additional Agreements. The Providing Party shall:

 

(a)   maintain data backup and document storage and retrieval systems adequate
for the provision of the Services;

 

(b)   maintain a business continuity plan adequate for the provision of the
Services and shall provide a copy of such plan upon the Customer Party’s
request;

 

(c)   provide the Services under this Agreement and any SOW in compliance with
(i) all obligations and applicable laws, including, but not limited to, privacy
and data protection laws, labor and overtime laws, tax laws, the U.S. Foreign
Corrupt Practices Act, and environmental protection laws and (ii) all
requirements from any Governmental Authority to maintain necessary licenses and
permits;

 

16.       Taxes. Unless otherwise provided herein or in an applicable SOW, each
party hereto shall be responsible for the cost of any sales, use, privilege, and
other transfer or similar taxes imposed upon that Party as a result of the
transactions contemplated hereby. Any amounts payable under this Agreement are
exclusive of any goods and services taxes, value added taxes, sales taxes, or
similar taxes (“Sales Taxes”) now or hereinafter imposed on the performance or
delivery of Services, and an amount equal to such taxes so chargeable shall,
subject to receipt of a valid receipt or invoice as required below in this
Section 16, be paid by the Customer Party to the Providing Party in addition to
the amounts otherwise payable under this Agreement. In each case where an amount
in respect of Sales Tax is payable by the Customer Party in respect of a Service
provided by the Providing Party, the Providing Party shall furnish in a timely
manner a valid Sales Tax receipt or invoice to the Customer Party in the form
and manner required by applicable law to allow the Customer Party to recover
such tax to the extent allowable under such law.

 

17.       Public Announcements. No Party to this Agreement shall make, or cause
to be made, any press release or public announcement or otherwise communicate
with any news media in respect of this Agreement or the transactions
contemplated by this Agreement without the prior written consent of the other
party hereto unless otherwise required by law, in which case the party making
the press release, public announcement, or communication shall give the other
party reasonable opportunity to review and comment on such and the parties shall
cooperate as to the timing and contents of any such press release, public
announcement, or communication.

 

Page 14 of 16

 

 

18.       Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. No Party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party hereto; provided, however, that either party may assign this
Agreement without the consent of the other party to any third party that
acquires, by any means, including by merger or consolidation, all or
substantially all the consolidated assets of such party. Any purported
assignment in violation of this Section 18 shall be void and shall constitute a
material breach of this Agreement.

 

19.       Relationship of the Parties. The parties hereto are independent
contractors and none of the parties hereto is an employee, partner, or joint
venturer of the other. Under no circumstances shall any of the employees of a
Party hereto be deemed to be employees of the other party hereto for any
purpose. Except as expressly provided herein, none of the parties hereto shall
have the right to bind the others to any agreement with a third party or to
represent itself as a partner or joint venturer of the other by reason of this
Agreement.

 

20.       Force Majeure. Neither party hereto shall be in default of this
Agreement by reason of its delay in the performance of, or failure to perform,
any of its obligations hereunder if such delay or failure is caused by strikes,
acts of God, acts of a public enemy, acts of terrorism, riots, or other events
that arise from circumstances beyond the reasonable control of that Party (each,
a “Force Majeure Event”). During the pendency of such Force Majeure Event, each
of the parties hereto shall take all reasonable steps to fulfill its obligations
hereunder by other means and, in any event, shall upon termination of such
intervening event, promptly resume its obligations under this Agreement.

 

21.       Non-Solicitation. The Customer Party acknowledges that the value to
the Providing Party of its business and the transactions contemplated by this
Agreement would be substantially diminished if such Customer Party or any of its
Affiliates were to solicit the employment of or hire any employee of the
Providing Party or any member of its Group performing Services or who has
performed Services hereunder. Accordingly, the Customer Party agrees that
neither it nor any of its Affiliates shall, directly or indirectly, and without
the prior consent of the other party, solicit the employment of, or hire,
employ, or retain, or otherwise encourage or cause to leave employment with the
Providing Party, or cause any other Person to hire, employ, or retain, or
otherwise encourage or cause to leave employment with the Providing Party or any
of its Affiliates, any Person who is or was employed by the Providing Party or
any of its Affiliates with respect to the provision of Services at any time
within twelve (12) months preceding the time of such solicitation or hiring,
employment, retention, or encouragement.

 

22.       Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

 

Signatures on Following Page

 

Page 15 of 16

 

 

IN WITNESS WHEREOF, the parties have caused this Technology Products Services
Agreement to be executed as of the date first written above by their duly
authorized representatives.

 



  ALTISOURCE SOLUTIONS S.A R.L         By: /s/ William B. Shepro     William B.
Shepro
Manager         OCWEN MORTGAGE SERVICING, INC       By:  /s/ John V. Britti  
John V. Britti     Executive Vice President, Chief Financial Officer and
Treasurer

 

Page 16 of 16

 

 

SCHEDULE I

 

SERVICES

 

Service Service Period Residential Loan Servicing System Through August 31, 2020
Commercial Loan Servicing System Through August 31, 2020 Contact Center Suite
Through August 31, 2020 Imaging System Through August 31, 2020 Site Suite
Through August 31, 2020 Commercial-Off-the-Shelf (COTS) Applications Through
August 31, 2020 Development Services Through August 31, 2020

 

Page 1 of 1

 

 